Citation Nr: 0308262	
Decision Date: 05/01/03    Archive Date: 05/15/03	

DOCKET NO.  02-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 11, 
1991, for an award of service connection for arthritis of the 
tarsal joints of both feet.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had military service from October 30 to November  
25, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which implemented a prior 
Board decision granting service connection for arthritis of 
both feet, with the assignment of two separate 20 percent 
evaluations (plus bilateral factor), and made the award of 
service connection and compensable evaluations payable 
effective from January 11, 1991.  The veteran thereafter 
agreed with the allowance, but disagreed with the assigned 
effective date, arguing that he had filed his initial claim 
for service connection for disability of the feet shortly 
after service separation.  

During the veteran's hearing before the undersigned in 
January 2003, there was a brief discussion of the legal 
theory of clear and unmistakable error (CUE) in a prior 
rating decision.  CUE is a very specific and rare kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different, but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  Broad-brush allegations of 
failure to follow the regulations, or failure to give due 
process, or any other general, nonspecific claim of error 
cannot meet the specificity required to render a claim of CUE 
meritorious.  Russell v. Principi, 3 Vet. App. 310, 312-14 
(1992).  The claimant cannot simply request that the Board 
re-weigh or reevaluate the evidence.  Crippen v. Brown, 
9 Vet. App. 412 (1996).  The veteran has not previously 
raised a specific CUE claim with respect to the initial 
rating decision denying service connection for disability of 
both feet in March 1971.  It is incumbent upon the veteran to 
provide a specific allegation of CUE to the RO for initial 
adjudication.  There is no current issue of CUE certified as 
an appellate issue to the Board.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the pending appeal has been requested or 
obtained.  

2.  In response to the veteran's initial claim, a rating 
decision in March 1971 denied service connection for 
disability of the feet, the veteran was notified of this 
decision and his appellate rights, and he did not appeal.  

3.  The veteran filed an application to reopen his claim of 
service connection for disability of the feet in January 
1991; the claim was eventually granted and the RO assigned an 
effective date of January 11, 1991. 




CONCLUSION OF LAW

The criteria for an effective date for an award of service 
connection for disability of both feet, prior to January 11, 
1991, have not been met.  38 U.S.C.A. §§ 5100, 5101, 5102, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000, (VCAA) and regulations implementing this liberalizing 
regulation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants of the evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that the RO has, in a 
statement of the case, informed the veteran of the evidence 
necessary to substantiate his pending claim.  The veteran has 
been provided the applicable laws and regulations governing 
the assignment of the effective date in his case.  All known 
and available evidence has been collected for a review, and 
there is no indication that there is any additional relevant 
evidence that has not been obtained for consideration.  In 
this case, there is not significant dispute as to the facts, 
but rather the outcome of the appeal is largely governed by 
application of the correct laws and regulations to the 
established facts.  As the issue on appeal is the assignment 
of an accurate effective date in accordance with the 
applicable laws and regulations, the Board concludes that 
further assistance to develop this claim is not warranted 
because, "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(2).  All development necessary under VCAA 
has been completed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107.  

A specific claim in the form prescribed by VA's Secretary 
must be filed for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  In addition, however, to the 
requirements for filing of a formal claim, there are also 
regulatory provisions governing what are referred to as 
informal claims.  38 C.F.R. §§ 3.155(a), 3.157(a)(1); 
Rodriguez v. West, 139 F.3d 1351 (Fed. Cir. 1999).  

The general rule is that the effective date of an award of 
compensation or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the latter.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
The specific rule, regarding service connection claims which 
are reopened and allowed after a previous final denial, is 
the same: the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
latter.  38 C.F.R. § 3.400(q), (r).  

Analysis:  The veteran separated from service in November 
1970, and filed his initial claim for service connection for 
disability of the feet in January 1971.  The RO issued a 
rating decision in March 1971 which denied service connection 
for disability of both feet based upon findings (supported by 
the conclusions of a military Medical Evaluation Board) that 
such disability was clearly shown to have existed prior to 
service, and that his preexisting disability was not 
aggravated during service.  The veteran was notified of this 
decision and of his appellate rights and he did not appeal.  

The veteran next filed a claim of service connection for 
disability of both feet which was received on January 11, 
1991.  In May 1991, the RO issued a rating decision which 
confirmed its previous denial, and the veteran appealed.  In 
March 1994, the Board properly characterized the issue as 
whether the veteran had submitted new and material evidence 
sufficient to reopen a claim for service connection for 
disability of both feet, and remanded the case for additional 
development.  

In January 1999, the veteran was provided a VA examination of 
his feet which resulted in a medical opinion that the 
veteran's preexisting disability of the feet was permanently 
increased in severity or aggravated during service.  In April 
1999, the RO issued a supplemental statement of the case 
which found that the January 1999 VA examination report did 
constitute new and material evidence sufficient to reopen the 
veteran's claim, but confirmed its previous denial of the 
claim.  In March 2000, the Board issued a decision which 
granted service connection for a bilateral foot disorder, on 
an aggravation theory, and relied upon the January 1999 VA 
examination in making the allowance.  

In April 2000, the RO issued a rating decision implementing 
the Board's March 2000 decision, by assigning 20 percent 
evaluations for each of the veteran's feet (plus a bilateral 
factor of 3.6%) and made the award of service connection and 
compensable evaluations payable effective to the date of the 
veteran's reopened claim which was recorded as January 11, 
1991. 

Both the general rule and the specific rule provided for 
assignment of effective dates based upon allowances made 
following the reopening of a previously denied claim provide 
that the effective date will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  Following the 
initial denial of the veteran's claim by the RO in March 
1971, the veteran next filed an application to reopen that 
claim which was received on January 11, 1991.  

The veteran has argued and presented credible testimony in a 
hearing before the undersigned in January 2003, his belief 
that the effective date for the award of service connection 
for his bilateral foot disorder should be made effective back 
to the date of his initial claim in February 1971.  Although 
the veteran's argument is understandable, it is not 
consistent with the applicable laws and regulations.  In 
March 1971, the RO concluded, based upon the evidence on file 
at the time (which included the report of a Medical 
Evaluation Board with identical findings), that the veteran's 
bilateral disability of the feet existed prior to service and 
was not permanently increased in severity during his 27 days 
of service.  The RO notified the veteran of this decision and 
of his appellate rights, and he did not appeal; that decision 
became final.  

The veteran did not again initiate a claim with VA with 
respect to his feet for approximately 20 years.  That 
evidence resulted in the allowance of the veteran's reopened 
claim, but that claim was initiated in January 1991 and no 
earlier effective date is authorized under the applicable 
laws and regulations.  A review of the evidence on file also 
reveals no basis to assign an earlier effective date on the 
basis of the filing of an informal claim in accordance with 
38 C.F.R. §§ 3.155, 3.157.  The RO, by its most recent April 
2000 rating action, has already granted the service 
connection for a bilateral foot disability to the date of the 
veteran's claim.  Thus, unfortunately, the record does not 
support an effective date earlier than January 11, 1991.




ORDER

Entitlement to an effective date prior to January 11, 1991, 
for the award of service connection for arthritis of the 
tarsal joints of both feet, is denied.  



________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


